DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-16,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Patent No. 2,709,534).
Johnson discloses a packaging assembly comprising: a first container (10) having a first container body defining a first mouth and a first lip (14) extending from the first container body about the mouth, the first lip defining a first face; a second container (11) having a second container body defining a second mouth and a second lip (14) extending from the second container body, the second lip defining a second face, the 
Johnson  further teaches method of connecting first and second containers as shown above including providing a first container containing a first article, the first container having a first container body defining a first container mouth and a first container lip extending outwardly from the first container mouth; providing a second container containing a second article, the second container having a second container body defining a second container mouth and a second container lip extending from the second container mouth, at least one of the first container and the second container including a lid, the lid maintaining separation between the first article and the second article; stacking the first container and the second container with the first container lip disposed generally adjacent to the second container lip; providing a snap ring with a peripheral body defining an internal opening and a inwardly opening containment channel; and moving the snap ring over the container body of the first container with the internal opening receiving the container body of the first container and snap-fitting the snap ring about the first container lip and the second container lip, the first container lip and the second container being retained in adjacent relationship by the containment channel, wherein the containment channel has first and second opposed walls that form opposite sides of the containment channel and the snap ring including a skirt extending from the second wall to define an angled lead-in flange; and wherein the step of snap-fitting the snap ring about the first container lip and the second container lip includes: moving the snap ring to bring the lead-in flange into engagement with the lip of the first container; and forcing the skirt over the first container lip and the second container lip .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Luburic (U.S. Patent No. 7,926,674).
Johnson fails to teach a lid that is a lidding film secured to the container lip to close the mouth.
Luburic teaches that it is known in the art to manufacture a packaging assembly with a lidding film (100) for sealing between packaging parts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Johnson with a lidding film, as taught by Luburic, in order to better seal the package before the first opening.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dahl (U.S. Patent No. 5,381,918).
Johnson fails to teach wherein the skirt includes a plurality of circumferentially spaced skirt protrusions, the skirt protrusions cooperatively forming a second wall of the containment channel.
Dahl teaches that it is known in the art to manufacture  securing member with a skirt including a plurality of circumferentially spaced skirt protrusions (9), the skirt protrusions cooperatively forming a second wall of a containment channel (Figs. 4, 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Johnson with multiple skirt protrusions, as taught by Dahl, in order to create more friction between surfaces and a more secure connection.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Dahl in view of Luburic.
Johnson fails to teach a lid that is a lidding film secured to the container lip to close the mouth.
Luburic teaches that it is known in the art to manufacture a packaging assembly with a lidding film (100) for sealing between packaging parts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Johnson with a lidding film, as taught by Luburic, in order to better seal the package before the first opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claussen teaches a packaging assembly with a connection ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733